Case 0:21-cv-61611-XXXX Document 1 Entered on FLSD Docket 08/04/2021 Page 1 of 10




                           THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                   BROWARD DIVISION


  DIEGO FERREIRA, on behalf of               )
  Himself and all others similarly situated, )
                                             )
        Plaintiff,                           )
                                             )
  v.                                         )           CASE NO.:_________________________
                                             )
  AK BUILDING SERVICES, INC.                 )           JURY DEMAND
                                             )
                                             )
        Defendant.                           )

                                             COMPLAINT

         Plaintiff, Diego Ferreira, by and through, his undersigned counsel, bring this individual

  action and, subject to further discovery, collective action against Defendant, AK Building

  Services, Inc. (hereinafter “AK”, “Defendant”) for himself, an individual, and all behalf of all

  others similarly situated (hereinafter collectively “Plaintiff”), pursuant to the Fair Labor Standards

  Act, as amended 29 U.S.C. § 207 et seq. (hereinafter “FLSA”). In support thereof, Plaintiff states

  the following:

                                          Jurisdiction & Venue

                   Jurisdiction in this Court is proper as the claims are brought pursuant to the FLSA,

  to obtain a judgment against Defendant as to liability, recover unpaid overtime wages, an

  additional equal amount as liquidated damages, and reasonable attorneys’ fees and costs.

                   Defendant is a corporation conducting business in the State of Florida.

                   Plaintiff currently resides in Miami, Florida.

                   Plaintiff was employed by Defendant from around February 1, 2021 to April 16,

  2021, and was its employee.



                                        SALAS LAW FIRM, P.A.
Case 0:21-cv-61611-XXXX Document 1 Entered on FLSD Docket 08/04/2021 Page 2 of 10




                   This action is brought pursuant to the FLSA. Subject to discovery in this case, this

  action is or may become a collective action under the Act found at § 216(b), for equitable and

  injunctive relief and to remedy violations of the wage and hour provisions of the FLSA by

  Defendant which has deprived Plaintiff and others similarly situated to Plaintiff of their lawful

  overtime wages.

                   This action is brought to recover unpaid compensation, in the form of overtime

  compensation and in the form of money damages, owed to the Plaintiff and all employees and

  former employees of Defendant who are similarly situated, pursuant to the FLSA. For at least three

  years prior to the filing of this complaint, Defendant has had a uniform policy and practice of

  consistently paying employees without paying them one and one-half times the regular rate for

  hours worked in excess of forty in a given week, as required by 29 U.S.C. § 207(a)(1).

                   Venue in this Court is proper, as the acts and omissions alleged in this Complaint,

  took place in this judicial district, and Defendant resides and regularly conducts business in this

  judicial district.

                                      Parties & Background Facts

          7.       Defendant is a commercial cleaning company, which, in general, contracts with

  commercial customers to clean office buildings.

                   Defendant employs cleaners, like Plaintiff, throughout the state of Florida.

                   Defendant’s primary work location’s address is: 6600 Georgia Avenue Ste 9, West

  Palm Beach Florida, 33405.

                   At all times material to this action, Plaintiff was an “employee” of Defendant within

  the meaning of the FLSA.




                                                2
                                        SALAS LAW FIRM, P.A.
Case 0:21-cv-61611-XXXX Document 1 Entered on FLSD Docket 08/04/2021 Page 3 of 10




                 At all times material to this action, Defendant was Plaintiff’s “employer” within the

  meaning of the FLSA.

                 Defendant was, and continues to be, an “employer” within the meaning of the

  FLSA.

                 At all times material to this action, Defendant was, and continues to be, an

  “enterprise engaged in commerce” and an enterprise engaged in the “handling, selling, or

  otherwise working on goods and materials that have been moved in or produced for commerce by

  any person” within the meaning of the FLSA.

                 Based on information and belief, the annual gross revenue of Defendant was in

  excess of $500,000.00 per annum during the three years preceding the filing of this Complaint.

                 At all times material to this action, Defendant had two (2) or more employees

  handling, selling, or otherwise working on goods or materials that had been moved in or produced

  for commerce, such as, vehicles, telephones, and materials used in cleaning office buildings.

                 Plaintiff worked at various work locations of Defendant, working at office

  buildings and similar customers of Defendant, including Avila South Condos (210 172nd St,

  Sunny Isles Beach, FL 33160) and Orthopedic Associates in Plantation, Florida.

                 At all times material hereto, the work performed by the Plaintiff, and those similarly

  situated, was directly essential to the business performed by Defendant.

                 Beginning on February 1, 2021 when Plaintiff began working for Defendant, and

  continuing through the end of his employment on April 16, 2021, Defendant employed Plaintiff

  as a non-exempt, hourly-paid employee.

                 Plaintiff worked about sixty-five (65) hours in each week he worked for Defendant.

                 Plaintiff was paid $12.00/hour by Defendant for each hour worked.



                                              3
                                      SALAS LAW FIRM, P.A.
Case 0:21-cv-61611-XXXX Document 1 Entered on FLSD Docket 08/04/2021 Page 4 of 10




                 Plaintiff was entitled to $18.00/hour as his overtime rate of pay.

                 Plaintiff was never paid overtime by Defendant.

                 Defendant paid Plaintiff in “pay periods.”

                 These pay periods were two weeks in length.

                 For each two-week period Plaintiff worked for Defendant, he would receive a direct

  deposit to his bank account, TD Bank, for approximately 80 hours of work at $12.00/hour.

                 For each two-week period Plaintiff worked for Defendant, he would receive a direct

  deposit to the same bank account, at TD Bank, for approximately 50 hours of work at $10.00/hour;

  however, these hours were paid to Plaintiff’s spouse and in her name, including associated FICA

  and Medicare withholdings.

                 Plaintiff’s wife is Mrs. Maria Ferreira.

                 Mrs. Ferreira never physically worked a day for Defendant, ever.

                 However, Defendant paid Mrs. Ferreira in order to avoid its obligations under the

  FLSA to Plaintiff, its actual employee.

                 Defendant created this scheme in violation of the FLSA to pay Mrs. Ferriera to

  avoid paying Plaintiff not only his overtime hours, but also to avoid paying his regular rate of pay

  at $12.00.

                 For example, in the pay period beginning March 8, 2021 through March 21, 2021,

  Plaintiff received a paycheck/direct deposit for $886.56, reflecting gross wages of $960.00 (80

  hours at $12.00/hour) less taxes.

                 For example, in the pay period beginning March 8, 2021 through March 21, 2021,

  Plaintiff, via a paycheck/direct deposit to Mrs. Ferreira, for $461.75, reflecting gross wages of

  $500.00 (50 hours at $10.00/hour) less taxes.



                                              4
                                      SALAS LAW FIRM, P.A.
Case 0:21-cv-61611-XXXX Document 1 Entered on FLSD Docket 08/04/2021 Page 5 of 10




                 Using the March 8 to 21, 2021 pay period as an example, Plaintiff was entitled to

  overtime for 50 hours worked (and/or the appropriate amount for each given week worked).

                 This is applicable for every pay period in which Plaintiff worked, i.e. he is due at

  least 50 hours in overtime

                 A separate and distinct violation of the FLSA, Plaintiff avers that Defendant also

  “averaged” his hours over two-week periods to avoid paying overtime and/or this is a class-wide

  violation applicable to other putative plaintiffs.

                 Plaintiff worked eleven weeks for Defendant (week of February 1, February 7,

  February 14, February 21, February 28, March 7, March 14, March 21, March 28, April 4, and

  April 11, 2021).

                 Due to Defendant’s FLSA violations, Plaintiff has been damaged by not receiving

  an extra two dollars per hour for each hour he worked (Plaintiff should have been paid $12.00 as

  his regular rate for all hours he worked).

                 Due to Defendant’s FLSA violations, Plaintiff has been damaged by not receiving

  a rate of one and one-half times his regular rate for all hours worked in excess of forty (40) hours

  in a single workweek (Plaintiff should have been paid $18.00 as his regular rate for all hours he

  worked), which is approximately $2,500.00.

                 Defendant’s FLSA violations were willful, including as evidenced by its scheme to

  pay Plaintiff’s spouse, a non-employee, rather than Plaintiff himself to avoid paying him overtime.

                 Due to Defendant’s willful FLSA violations, Plaintiff should receive the same

  amount of his overtime owed by Defendant as liquidated damages.




                                               5
                                       SALAS LAW FIRM, P.A.
Case 0:21-cv-61611-XXXX Document 1 Entered on FLSD Docket 08/04/2021 Page 6 of 10




                 After he suffered an on-the-job injury and filed a workers’ compensation claim,

  Plaintiff quit working for Defendant, including related to his injuries and because of Defendant’s

  failure to pay him his proper wages and overtime.

                 Defendant paid Plaintiff via direct deposit.

                 Defendant paid Plaintiff by direct deposit to his bank, TD Bank.

                 From the beginning of his employment through April 2021, Defendant failed to

  compensate Plaintiff at a rate of one and one-half times Plaintiff’s regular rate for all hours worked

  in excess of forty (40) hours in a single workweek.

                 Similarly, others who also worked for Defendant (those current and former

  employees that are “similarly situated”) also were not paid overtime premiums for hours worked

  over forty (40) hours in a workweek.

                 Plaintiff believes these persons who are similarly situated include or may include

  his former coworkers, including Fransisco l/n/u, Sonia l/n/u, and/or Zuly l/n/u, and others.

                 Plaintiff and those similarly situated were paid only their regular rate, with no

  overtime premiums, for overtime hours.

                 Plaintiff, and those similarly situated, should be compensated at the rate of one and

  one-half times their regular rate of pay for all hours worked in excess of forty (40) hours per

  workweek, as required by the FLSA.

                 Defendant has violated 29 U.S.C. § 207 from at least 2017 to the present, because

  Plaintiffs and others similarly situated, worked in excess of forty (40) hours in one or more

  workweeks during their periods of employment with Defendant.




                                               6
                                       SALAS LAW FIRM, P.A.
Case 0:21-cv-61611-XXXX Document 1 Entered on FLSD Docket 08/04/2021 Page 7 of 10




                 No payments or provisions for payment have been made by Defendant to properly

  compensate Plaintiff, and others similarly situated, at the statutory rate of one and one-half times

  their regular rates of pay for all hours worked in excess of forty (40) hours per workweek.

                 Defendant’s failure and/or refusal to properly compensate Plaintiff, and those

  similarly situated, at the rates and amounts required by the FLSA was willful, as Defendants knew,

  or should have known with reasonable diligence, that payment of overtime premiums for all hours

  over forty (40) worked in each workweek was required.

                 Defendant failed and/or refused to properly disclose or apprise Plaintiff of his rights

  under the FLSA.

                 Defendant utilized this two-check system to deceive Plaintiff and/or perhaps the

  class members he seeks to represent concerning their entitlement to overtime.

                 On information and belief, there are hundreds of other current and former

  employees that are similarly situated and desire to opt-in to this collective action.

                                     COUNT I
                        RECOVERY OF OVERTIME COMPENSATION

                 Plaintiff incorporates by reference all prior paragraphs as if fully set forth herein.

                 From the beginning of his employment through April 2021, Plaintiff worked in

  excess of forty (40) hours in one or more workweeks for which Plaintiff was not compensated at

  the statutory rate of one and one-half times Plaintiff’s regular rate of pay.

                 On information and belief, those similarly situated also worked in excess of 40

  hours in one or more workweek(s), but were not paid proper overtime premiums.

                 Plaintiff, and others similarly situated, were, and are, entitled to be paid at the

  statutory rate of one and one-half times their regular rate of pay for those hours worked in excess

  of forty (40) hours in a workweek.

                                               7
                                       SALAS LAW FIRM, P.A.
Case 0:21-cv-61611-XXXX Document 1 Entered on FLSD Docket 08/04/2021 Page 8 of 10




                 Defendant failed to properly disclose or apprise Plaintiff of Plaintiff’s rights under

  the FLSA, and/or similarly failed to those putative plaintiffs.

                 Defendant’s actions were intentional and/or willful and/or showed reckless

  disregard for the provisions of the FLSA, as evidence by their failure to compensate Plaintiff, and

  those similarly situated, at the statutory rate of one and one-half times their regular rate of pay for

  the hours worked in excess of forty (40) hours per workweek when they knew, or should have

  known, such was, and is due.

                 Due to the intentional, willful, and unlawful acts of Defendant, Plaintiff and those

  similarly situated, suffered and/or continue to suffer damages and/or lost compensation for time

  worked over forty (40) hours per workweek, plus liquidated damages.

                 Based upon information and belief, the employees and former employees of

  Defendant similarly situated to Plaintiff were not paid proper overtime for hours worked in excess

  of forty (40) in one or more workweeks, because Defendant has failed to properly pay Plaintiff

  proper overtime wages for such hours, pursuant to a policy, plan, or decision equally applicable to

  similarly situated employees.

                 Plaintiff is entitled to an award of reasonable attorneys’ fees and costs pursuant to

  29 U.S.C. § 216(b).

         WHEREFORE, Plaintiff, individually and on behalf of all other similarly situated

  persons, pursuant to § 216(b) of the FLSA, prays for the following relief:

         i.      Subject to the results of initial discovery as to similarly situated individuals, at the

  earliest possible time, Plaintiff and/or putative plaintiffs be allowed to give notice, or that the

  Court issue such Notice, to all employees in all locations during the three years immediately

  preceding the filing of this suit and to all other potential plaintiffs who may be similarly situated



                                               8
                                       SALAS LAW FIRM, P.A.
Case 0:21-cv-61611-XXXX Document 1 Entered on FLSD Docket 08/04/2021 Page 9 of 10




  informing them that this action has been filed, the nature of this action, and of their right to

  opt into this lawsuit if they worked overtime but were not paid compensation and benefits

  pursuant to 29 U.S.C. § 216(b).

         ii.     Plaintiff, and all other potential plaintiffs, be awarded damages in the amount of

  their respective unpaid compensation and benefits, plus an equal amount of liquidated damages

  pursuant to 29 U.S.A. § 216(b), and prejudgment interest;

         iii.    Plaintiff, and all other potential plaintiffs' reasonable attorneys' fees, including the

  costs and expenses of this action, and other relief as justice may require;

         iv.     Such other legal and equitable relief including, but not limited to, any injunctive

  and/or declaratory relief, to which they may be entitled;

         v.      Enter an Order requiring Defendant to make Plaintiff, and all other potential

  plaintiffs’, front pay, lost wages (plus interest), liquidated damages, loss of benefits including

  retirement, pension, seniority and other benefits of employment; and

         vi.     Enter an Order requiring Defendant to make Plaintiff (and likely some others)

  whole, by awarding reimbursement for mileage and other costs incurred while working for

  Defendant which Defendant did not reimburse, plus interest.

                                    DEMAND FOR JURY TRIAL

         Plaintiff hereby demands a trial by jury on all issues when joined.

         Respectfully this 4th day of August 2021.
                                                //s//John P. Salas, Esq.
                                                SALAS LAW FIRM, P.A.
                                                2601 E. Oakland Park Boulevard
                                                Suite 406
                                                Fort Lauderdale, FL 33306
                                                Office: (954) 315-1155
                                                Fax: (954) 827-8058
                                                Email: jp@salaslawfirmpa.com


                                              9
                                      SALAS LAW FIRM, P.A.
Case 0:21-cv-61611-XXXX Document 1 Entered on FLSD Docket 08/04/2021 Page 10 of 10




                                      Fla. Bar. No. 87593

                                      //s//Michael G. Green II, Esq.
                                      SALAS LAW FIRM, P.A.
                                      2601 E. Oakland Park Boulevard
                                      Suite 406
                                      Fort Lauderdale, FL 33306
                                      Office: (954) 315-1155
                                      Fax: (954) 827-8058
                                      Email: michael@salaslawfirmpa.com
                                      Fla. Bar. No. 60859




                                      10
                              SALAS LAW FIRM, P.A.
